On an indictment for compounding a felony, the record of theconviction is prima facie evidence of the felony, but not conclusiveas against the compounder.
William Duhammel was indicted for compounding a felony committed *Page 533 
by Rebecca Tew. The agreement to compound, and the delivery to defendant of the stipulated price was proved. Rebecca Tew was notwithstanding, prosecuted and convicted of the felony.
It was ruled by the court — 1st. That the record of the conviction of Tew was prima facie evidence of the felony being committed by her. That it was not conclusive, and might be rebutted by `proof of her innocence; but being prima facie evidence, the record of conviction might be read in evidence.
2d. The agreement not to prosecute constitutes the offence; and if a person from whom goods are stolen take them or other amends, on such agreement, the offence is complete, notwithstanding he may be afterwards compelled by process to prosecute. That the bargain and acceptance of the reward makes the offence, if the party forbears to prosecute until coerced by process. Kent, April Sessions, 1836. (4Blac. 133.)